DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/21 has been entered. The after-final claims filed on 01/27/21 will herein be examined.
 
Drawings
The drawings, filed on 09/23/19, are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state, “construct a whitening filter having a first Fourier transform, the first Fourier transform of the whitening filter inversely proportional to a magnitude of a second Fourier transform of the input signal within the whitening frequency band …” Independent claim 11 has been similarly amended to state, “constructing, by the processor, a whitening filter having a first Fourier transform, the first Fourier transform of the whitening filter inversely proportional to a magnitude of a second Fourier transform of the input signal within the whitening frequency band.” Independent claim 20 has been similarly amended to state, “construct a whitening filter having a first Fourier transform, the first Fourier transform of the whitening filter inversely proportional to a magnitude of a second Fourier transform of the input signal within the whitening frequency band …” All other claims depend on the independent claims.
The closest support that the examiner could find for the amended limitation was in paragraphs 0046 and 0052 of the applicant’s specification.


    PNG
    media_image1.png
    329
    948
    media_image1.png
    Greyscale

Paragraph 0052 of the applicant’s specification states:

    PNG
    media_image2.png
    483
    949
    media_image2.png
    Greyscale

Paragraph 0046 teaches that the Fourier transform W(ω) of the whitening filter 430 can be defined within a specific frequency band B to be equal to 1 / |P(ω)|, where P(ω) is the Fourier transform of the signal p[n], where p[n] is the input signal to the whitening filter 430. This appears to be teaching something different than the amended claim limitation.

Paragraph 0052 states, “the processor can compute the frequency response (or frequency component) of the whitening filter at a frequency f within the frequency band B as W(2πf) = α / (P’(2πf), where |P’(2πf)| is the magnitude of the Fourier transform of the signal segment (computed at Block 540) at the same frequency f and α is a real number.” Here, the disclosure teaches an inversely proportional relationship between the frequency response of the whitening filter and the magnitude of the Fourier transform of the signal segment computed at block 540, which has an input signal of p’[n] and an output of P’(ω), neither of which appears to be the overall input signal referred to by the claims. Therefore, paragraph 0052 also cannot be viewed as adequate support for the amended claim limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to state, “construct a whitening filter having a first Fourier transform, the first Fourier transform of the whitening filter inversely proportional to a magnitude of a second Fourier transform of the input signal within the whitening frequency band …” Independent claim 11 has been similarly amended to state, “constructing, by the processor, a whitening filter having a first Fourier transform, the first Fourier transform of the whitening filter inversely proportional to a magnitude of a second Fourier transform of the input signal within the whitening frequency band.” Independent claim 20 has been similarly amended to state, “construct a whitening filter having a first Fourier transform, the first Fourier transform of the whitening filter inversely proportional to a magnitude of a second Fourier transform of the input signal within the whitening frequency band …” All other claims depend on the independent claims.
These amendments are indefinite for a number of reasons. 
First, the examiner recognizes that the applicant has added the modifiers “first” and “second” to the term “Fourier transform” in a bona fide attempt to overcome the previous 112 rejection. However, the addition of these modifiers introduces new issues because the claims are not written to specify that the first Fourier transform is the 
 Furthermore, the phrase “second Fourier transform of the input signal within the whitening frequency band” is indefinite because it is not clear whether the phrase, “within the whitening frequency band” is modifying “the input signal” or “the second Fourier transform of the input signal.” In other words, is the Fourier transform being taken on only the part of the input signal that is within the whitening frequency band, or is the entire value of the Fourier transform of the input signal within the whitening frequency band?
In addition, as alluded to in the 112(a) rejection above, the claims are not clear as to which signal constitutes the claimed “input signal” at various positions in the claims. As stated above, the amended claim limitation appears to be referring to paragraphs 0046 and 0052 of the applicant’s specification. Paragraph 0046 refers to applicant’s figure 4, while paragraph 0052 refers to applicant’s figure 5. Both figures 4 and 5 have different input signals depending on what block is being considered. For example, in figure 4A, high pass filter 410a has input signal 401, while whitening filter 430 has input signal p[n] and cross-correlation block 440 has input signal y[n]. Similarly, in figure 5, block 510 has input signal p[n], while block 540 has input signal p’[n]. By 
The examiner suggests that the applicant amend the claims to more closely track what is shown in either figure 4 and/or figure 5, with the variables corresponding to each block being clearly defined. Furthermore, if the limitation, “construct a whitening filter having a first Fourier transform …” is meant to be a reference to one of the equations in paragraphs 0046 and 0052, the examiner suggests that the applicant explicitly claim the equation, rather than describing it in general terms that creates confusion as to the input signal being referred to.
For the above reasons, the amended claims are considered indefinite.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a system for configuring an ultrasonic fluid flow meter, which is a machine. Independent claim 11 is directed to a method of configuring ultrasonic fluid flow meters, which is a method. Independent claim 20 is directed to a non-transitory computer readable medium, which is a manufacture. All other claims depend on 

With respect to step 2A, prong one, independent claim 1 (as well as independent claims 11 and 20) disclose determining a whitening frequency band based on the input signal. When the examiner looked to the applicant’s specification to find what the determining entailed, the examiner discovered that the determination of the whitening filter is characterized by specific mathematical equations (see paragraphs 0046 and 0052). Mathematical equations are indicative of abstract ideas. As such, claims 1, 11, and 20 (along with their dependent claims) recite an abstract idea, law of nature, or natural phenomenon.

With respect to step 2A, prong two, with respect to independent claim 1, the limitations of “receive an input signal …”; “determine a whitening frequency band based on the input signal”; “construct a whitening filter …”; “generate a reference signal by filtering …”; and “provide representations of the whitening filter and the reference signal to the fluid flow meter …”, collectively improve the functioning of the estimation of fluid flow of an ultrasonic flow meter. According to MPEP 2106.05(a), improvements to the functioning of a computer, or to any other technology or technical field are indicative of integration into a practical application. Independent claims 11 and 20 contain similar limitations. The dependent claims all depend on independent claims 1, 11, or 20, and also contain a practical application as a result. 



Examiner’s Note - Allowable Subject Matter
With respect to claim 1, the following limitation was not found, taught, or disclosed by the prior art. Independent claims 11 and 20 recite similar limitations. All other claims depend on independent claims 1, 11, and 20. However, as discussed in the 112 rejection above, these limitations raise issues that must be resolved before the claims can be allowed.
construct a whitening filter having a first Fourier transform, the first Fourier transform of the whitening filter inversely proportional to a magnitude of a second Fourier transform of the input signal within the whitening frequency band
In the applicant’s arguments of 01/27/21, the applicant argued: 

    PNG
    media_image3.png
    565
    729
    media_image3.png
    Greyscale


Furthermore, the applicant argued:

    PNG
    media_image4.png
    217
    735
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    217
    729
    media_image5.png
    Greyscale

The examiner was similarly persuaded by this argument. Although the examiner cited art that was generally related to inversely proportional relationships for whitening filters, it does not teach the specifics of the amended claim limitation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. However, some of the applicant’s arguments that the examiner found persuasive were addressed in the preceding section. Even though a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cage et al (US Pat 5907104) disclose signal processing and field proving methods and circuits for a Coriolis mass flow meter.
Hies et al (US PgPub 20170082650) discloses a signal travel time flow meter.
Hies et al (US PgPub 20170227568) discloses a signal travel time flow meter.
Hies et al (US PgPub 20180113145) discloses a beam shaping acoustic signal travel time flow meter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/03/21